MEMORANDUM OPINION
No. 04-04-00512-CV
Sandra MORENO,
Appellant
v.
Jenifer ALEXANDER and Gerald Neil,
Appellees
From the County Court, Bandera County, Texas
Trial Court No. 968-03
Honorable Richard A. Evans, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	November 10, 2004
DISMISSED FOR WANT OF PROSECUTION
 The clerk's record was due on August 16, 2004.  On September 8, 2004, this court ordered
appellant to provide written proof to this court that either (1) the clerk's fee has been paid or
arrangements have been made to pay the clerk's fee; or (2) appellant is entitled to appeal without
paying the clerk's fee.  Our order stated that if appellant failed to respond within the time provided,
this appeal would be dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).  Appellant did
not respond to our order.  On October 11, 2004, this court ordered appellant to show cause no later
than October 18, 2004 why this appeal should not be dismissed for want of prosecution.  See Tex.
R. App. P. 38.8(a).   Appellant did not respond.  The appeal is dismissed for want of prosecution.  See
Tex. R. App. P. 38.8(a)(1), 42.3(b).Costs of appeal are taxed against appellant.
PER CURIAM